20-12117-mew         Doc 88      Filed 10/02/20 Entered 10/02/20 10:51:02                 Main Document
                                             Pg 1 of 43



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

 In re:                                                    Chapter 11

 COSMOLEDO, LLC, et al.1                                   Case No. 20-12117 (MEW)

                                                           Jointly Administered
                          Debtors.

    ORDER (a) APPROVING BID PROTECTIONS, (b) APPROVING BIDDING
 PROCEDURES FOR THE CONDUCT OF AN AUCTION, AND (c) FIXING MANNER
  AND NOTICE OF AUCTION, SALE HEARING AND CURE CLAIMS BAR DATE

          Upon the Motion of the Debtors for Orders (I) Scheduling Hearing to Consider (a) Sale of

Substantially All of the Debtors’ Assets, Free And Clear of All Liens, Claims and Encumbrances,

Subject to Higher and Better Offers and (b) Assumption and Assignment of Leases and Executory

Contracts; (II) Scheduling Hearing to Consider Approval of Stalking Horse Agreement, Related

Bid Protections, and Bidding Procedures for the Conduct of an Auction; (III) Fixing a Cure

Claims Bar Date with respect to the Assumption and Assignment of Leases and Executory

Contracts; (IV) Fixing Manner and Notice of Sale Hearing; (V) Authorizing The Debtors to Sell

Assets, Free and Clear of All Liens, Claims And Encumbrances, Subject to Higher and Better

Offers; (VI) Authorizing Assumption and Assignment of Leases And Executory Contracts; and

(VII) Granting Related Relief, dated September 10, 2020 including all exhibits thereto (the




1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, include: Cosmoledo, LLC (6787); Breadroll, LLC, (3279); 688 Bronx Commissary, LLC
(6515); 95 Broad Commissary, LLC (2335); 178 Bruckner Commissary, LLC (2581); 8 West Bakery, LLC (6421);
NYC 1294 Third Ave Bakery, LLC (2001); 921 Broadway Bakery, LLC (2352); 1800 Broadway Bakery, LLC (8939);
1535 Third Avenue Bakery, LLC (1011); 2161 Broadway Bakery, LLC (2767); 210 Joralemon Bakery, LLC (4779);
1377 Sixth Avenue Bakery, LLC (9717); 400 Fifth Avenue Bakery, LLC (6378); 1400 Broadway Bakery, LLC (8529);
575 Lexington Avenue Bakery, LLC (9884); 685 Third Avenue Bakery, LLC (9613); 370 Lexington Avenue Bakery,
LLC (0672); 787 Seventh Avenue Bakery, LLC (6846); 339 Seventh Avenue Bakery, LLC (1406); and 55 Hudson
Yards Bakery, LLC (7583).



                                                     1
20-12117-mew          Doc 88       Filed 10/02/20 Entered 10/02/20 10:51:02                    Main Document
                                               Pg 2 of 43



“Motion”)2 filed by Cosmoledo LLC, the debtors and debtors in possession herein (the

“Debtors”), seeking, inter alia, entry of an order (this “Bidding Procedures Order”) approving (a)

the Bidding Procedures which are attached hereto as Appendix A and made a part hereof

(“Bidding Procedures”), (b) approving the Break-Up Fee and Expense Reimbursement, (c)

establishing a deadline for the assertion of cure claims by counterparties to the Debtors’

executory contracts and unexpired leases, and (d) approving the manner and form of notices of the

cure claim bar date and the hearing on the balance of the relief sought in the Motion, including

approval of the Sale; and objections having been filed to the relief sought herein by (a) the Office

of the United States Trustee [ECF No.: 56]; (b) the Official Committee of Unsecured Creditors

(the “Creditors’ Committee”) [ECF No.: 74]; (c) Maison Kayser Medatlantique Ltd. [ECF No.:73]

and (d) One Hudson Yards Owner, LLC [ECF No.: 75] (the “Objections”); and upon the record

of these cases and the record of the hearing held to consider approval of the Bidding Procedures

and the form and manner of notice of the Bidding Procedures, the Auction, the Sale Hearing and

the Assumption and Assignment Procedures held on September 30, 2020 (the “Bidding Procedures

Hearing”); after due deliberation and sufficient cause appearing therefore; it is hereby

     FOUND AND DETERMINED THAT:

        A.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334.

        B.       This is a core proceeding pursuant to 28 U.S.C. §§ 157(b)(2)(A).

        C.       Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

        D.       The statutory and legal predicates for the relief requested in the Motion, Sections

105, 363, 365, 503, and 507 of the Bankruptcy Code and Bankruptcy Rules 2002, 6004, 6006, and

9014 have been satisfied.


2
        Unless otherwise expressly defined herein, any capitalized term shall have the meaning ascribed to such term
in the Motion or the Sale Agreement, as defined below, as applicable.


                                                         2
20-12117-mew       Doc 88    Filed 10/02/20 Entered 10/02/20 10:51:02              Main Document
                                         Pg 3 of 43



       E.      Good and sufficient notice of the Motion, and the Bidding Procedures as sought in

the Motion has been given under the circumstances, and no other or further notice is required

except as set forth herein and in the Bidding Procedures. A reasonable opportunity to object or be

heard regarding the Bidding Procedures has been afforded to parties in interest.

       F.      The Bidding Procedures are fair, reasonable and appropriate and represent the best

method for maximizing the return for the Assets.

       G.      The Bidding Procedures and the Sale Agreement have been negotiated in good faith

and at arm’s length.

       H.      The Debtors have articulated good and sufficient business reasons for approving (i)

the Bidding Procedures, (ii) the Assumption and Assignment Procedures, (iii) the Bid Protections,

and (iv) the form and manner of notice of the Auction and the Sale Hearing.

       I.      The Assumption and Assignment Procedures are fair, reasonable, and appropriate,

and comply with the provisions of section 365 of the Bankruptcy Code and Bankruptcy Rule 6006.

       J.      The Assumption and Assignment Procedures have been tailored to provide

adequate opportunity for all non-Debtor Counterparties to the Transferred Contracts and other

Proposed Assumed Contracts to raise any objections to the proposed assumption and assignment

or to the Cure Costs.

       K.      MK USA, LLC (the “Stalking Horse Bidder”) shall act as the stalking horse bidder

pursuant to the Sale Agreement annexed to the Motion, and the Offer embodied therein shall be

subject to higher and better offers in connection with the Bidding Procedures.

       L.      The Stalking Horse Bidder is not an “insider” or “affiliate” of any of the Debtors,

as those terms are defined in section 101 of the Bankruptcy Code, and no common identity of

incorporators, directors, or controlling stockholders exists between the Stalking Horse Bidder and




                                                3
20-12117-mew       Doc 88     Filed 10/02/20 Entered 10/02/20 10:51:02            Main Document
                                          Pg 4 of 43



the Debtors. The Stalking Horse Bidder and its counsel and advisors have acted in “good faith”

within the meaning of section 363(m) of the Bankruptcy Code in connection with the Stalking

Horse Bidder’s negotiation of the Bid Protections and the Bidding Procedures and the Stalking

Horse Bidder’s negotiation and entry into the Sale Agreement.

       M.      As set forth in the Supplemental Affidavits, the Sale Notice is appropriate and

reasonably calculated to provide all interested parties with timely and proper notice of the Bidding

Procedures, the Assumption and Assignment Procedures, the Auction, the Sale Hearing, and the

sale of the Purchased Assets as set forth under the Sale Agreement free and clear of any liens,

claims, encumbrances, or interests pursuant to section 363(f) of the Bankruptcy Code) (with such

liens, claims, encumbrances, or interests attaching to the proceeds of any such sale), and any and

all objection deadlines related thereto, and no other or further notice shall be required for the

Motion, the Sale, or the assumption and assignment of the Assumed Contracts except as expressly

required herein.

       N.      The notice of Potential Assumption and Assignment of Executory Contracts and

Unexpired Leases and Establishment of Cure Claims Bar Date for Non-Debtor Counterparties to

Executory Contracts and Unexpired Leases (the “Cure Notice”), is appropriate and reasonably

calculated to provide all interested parties with timely and proper notice of the amount asserted by

the Debtors’ as necessary to cure executory contracts and unexpired leases to be assumed by the

Debtors and assigned to a Successful Bidder at the Sale Hearing and provide adequate assurance

of future performance under Sections 365(b) and 365(f) of the Bankruptcy Code;

       O.      Good and sufficient cause has been shown to waive the stay of effectiveness of this

Order under Bankruptcy Rules 6004(h), 6006(d), 7062, or 9014, or any applicable provisions of

the Bankruptcy Rules or the Local Rule.




                                                 4
20-12117-mew       Doc 88      Filed 10/02/20 Entered 10/02/20 10:51:02              Main Document
                                           Pg 5 of 43



       AND IT IS HEREBY ORDERED THAT:

       1.      The Motion is granted to the extent set forth herein.

       2.      All objections, including the Objections, to the relief granted herein that have not

been withdrawn with prejudice, waived, or settled, and all reservations of rights included in such

objections, hereby are overruled and denied on the merits with prejudice.

                   Approval of the Bidding Procedures and Bid Protections

       3.      The Bidding Procedures as attached are hereby approved and shall govern the bids

and proceedings related to the sale of the Purchased Assets and the Auction. The failure to

specifically include or reference any particular provision of the Bidding Procedures in the Motion

or this Order shall not diminish or otherwise impair the effectiveness of such procedures, it being

the Court’s intent that the Bidding Procedures are approved in their entirety, as if fully set forth in

this Order. The Debtors are authorized to take all actions necessary or appropriate to implement

the Bidding Procedures.

       4.      Subject to the right of parties-in-interest to object and the Court’s entry of an order

approving the sale, the Debtors are authorized to enter into the Sale Agreement, and the Stalking

Horse Bid shall be subject to higher or better Qualified Bids, in accordance with the terms and

procedures of the Bidding Procedures.

       5.      The Bid Protections are approved in their entirety, including, without limitation,

payment by the Debtors of the Break-Up Fee and Expense Reimbursement to the Stalking Horse

Bidder on the terms and conditions contained in the Bidding Procedures and Sale Agreement,

provided however, that to the extent that the Court reduces the portion of the Stalking Horse

Bidder’s Credit Bid attributable to Cash Collateral to less than $3,400,000, the amount of the

Break-Up Fee shall be reduced by 2.5% of such reduction. For example, if the Court determines




                                                  5
20-12117-mew       Doc 88        Filed 10/02/20 Entered 10/02/20 10:51:02         Main Document
                                             Pg 6 of 43



that the Stalking Horse Bidder is only entitled to include in its Credit Bid, Cash Collateral in the

amount of $2,400,000, not $3,400,000, the amount of the Break-Up Fee shall be reduced by

$25,000 (2.5% of a $1,000,000 reduction).. Except as expressly provided for herein, no other

termination payments or fees of any kind are authorized or permitted under this Order.

       6.      The Break-Up Fee and Expense Reimbursement shall be accorded treatment as a

superpriority administrative expense claim in the chapter 11 cases, senior to all other

administrative claims at any time allowed in the chapter 11 cases.

       7.      The Bidding Procedures shall apply with respect to any bids for, and the auction

and sale of, any or all of the Purchased Assets. The Debtors are authorized to take all actions

necessary or appropriate to implement the Bidding Procedures. Notwithstanding anything

contained in the Sale Agreement to the contrary, immediately upon entry of this Order the Debtors

are authorized to market and solicit higher and better offers from prospective purchasers for their

assets being offered for sale.

       8.      The deadline for submitting Qualified Bids for some or all of the Purchased Assets

is October 20, 2020 at 5:00 p.m. (Eastern Time)(the “Bid Deadline”); provided that the Debtors

shall have the right, to extend the Bid Deadline for any reason whatsoever, in their reasonable

business judgment and in consultation with the Creditors’ Committee, for all or certain Prospective

Bidders, without further order of the Court, subject to providing notice to the Stalking Horse

Bidder, and all other Prospective Bidders. Any party that does not submit a Qualified Bid by the

Bid Deadline in accordance with the Bidding Procedures will not be allowed to (a) submit any

offer after such deadline for the applicable assets, or (b) participate in the Auction for the

applicable assets; provided that the foregoing shall not preclude the Debtors after the applicable

Bid Deadline from marketing to any person, or auctioning, or any parties from bidding on, any




                                                 6
20-12117-mew       Doc 88     Filed 10/02/20 Entered 10/02/20 10:51:02            Main Document
                                          Pg 7 of 43



assets whether included in the Auction or not.

       9.      The Stalking Horse Bidder is hereby deemed a Qualified Bidder, and the Offer, as

reflected in the Sale Agreement, is a Qualified Bid for all purposes and requirements pursuant to

the Bidding Procedures. If no other Qualified Bid in respect of the Purchased Assets are received

on or before Bid Deadline, the Debtors shall not conduct an Auction for the Purchased Assets, and

the Stalking Horse Bidder will be named the Successful Bidder. The Stalking Horse Bidder shall

provide the Debtors with a final list of Contracts or Lease of which it seeks assumption and

assignment by no later than two (2) days prior to the Bid Deadline. Such list shall constitute the

final Schedule 2.6(a) under the Sale Agreement. The Debtors will file the final Schedule 2.6(a)

on the docket and serve such schedule on all interested parties on the day of receipt.

       10.     Nothing in this Order or the Bidding Procedures shall be construed as approving

the Sale Agreement or any transaction contemplated therein prior to approval by this Court at the

Sale Hearing and all such transactions remain subject to such approval.

       11.     Notwithstanding anything to the contrary in this Order, the Creditors’ Committee

shall be entitled, but is not directed, to conduct an expedited investigation of the Stalking Horse

Bidder’s secured claim and all alleged liens and security interests of the Stalking Horse Bidder.

The Creditors’ Committee shall have until October 14, 2020 to file an objection to the Stalking

Horse Bidder’s right to, or amount of, any credit bid. If the Creditors’ Committee does not file an

objection by such time, the maximum amount of the Stalking Horse Bidder’s Approved Credit Bid

shall be $5,400,000.

       12.     In the event the Creditors’ Committee timely files an objection to the Stalking

Horse Bidder’s right to credit bid, the Debtors shall request a hearing to be held by no later than

one day prior to the Bid Deadline to determine of the proper amount of the Stalking Horse Bidder’s




                                                 7
20-12117-mew       Doc 88      Filed 10/02/20 Entered 10/02/20 10:51:02            Main Document
                                           Pg 8 of 43



credit bid. If any such hearing is held, the Debtors are directed to modify the timeline set forth

herein, and in the Bidding Procedures, to postpone the Bid Deadline and related dates, as necessary

until the date that is no later than two (2) days after the Court makes a determination on the amount

of the Stalking Horse Bidder’s credit bid.

        13.    Nothing herein shall be construed as limiting any parties’ rights to file a response

to any objection by the Creditors’ Committee.

        14.    Notwithstanding anything contained in the Sale Agreement, in the event the Court

determines that the Stalking Horse Bidder does not have the right to Credit Bid and the Stalking

Horse Bidder elects not to proceed with the sale under the Sale Agreement, to the extent such

termination is permitted under the Sale Agreement, the Stalking Horse Bidder’s entitlement to a

Break Up Fee or Expense Reimbursement shall be subject to further order of this Court and all

parties’ rights to seek approval of or object to the payment of any Break Up Fee or Expense

Reimbursement are hereby preserved.

        15.    Subject to the terms of this Order and the terms of any subsequent Order of this

Court regarding the sufficiency or amount of any credit bid, nothing contained herein shall

otherwise prejudice or impair the right of the Stalking Horse Bidder to credit bid, as set forth in

the Bidding Procedures on such assets that are subject to their respective liens in their respective

priorities.

                                     Conduct of the Auction

        16.    If the Debtors receive at least one Qualified Bid in respect of the Purchased Assets

by the Bid Deadline, the Debtors shall conduct the Auction of the Purchased Assets in accordance

with the Bidding Procedures.

        17.    The Auction shall be held on October 23, 2020 at 10:00 a.m. (Eastern Time) at the




                                                 8
20-12117-mew          Doc 88     Filed 10/02/20 Entered 10/02/20 10:51:02             Main Document
                                             Pg 9 of 43



offices of Mintz & Gold LLP, 600 Third Ave., 25th Floor, New York, New York 10016, or by

videoconference. The Debtors, in consultation with the Creditors’ Committee, have the right to

extend, postpone or cancel the Auction at any time, for any reason.

       18.        The Auction shall be conducted openly, and all creditors and other parties in interest

shall be permitted to attend; provided that the Debtors may, in their reasonable business judgment,

and in consultation with the Creditors’ Committee, establish a reasonable limit on the number of

representatives and/or professional advisors that may appear on behalf of or accompany a

Qualified Bidder, or other parties in interest at the Auction. The proceedings of the Auction shall

be transcribed.

       19.        Subject to the rights of the Stalking Horse Bidder and this Order, the Debtors, in

consultation with the Creditors’ Committee, shall have the right, as they may reasonably determine

to be in the best interests of their estates, to carry out the Bidding Procedures, including, without

limitation, to: (a) determine which parties are Prospective Bidders, (b) determine which

Prospective Bidders are Qualified Bidders; (c) determine which bids are Qualified Bids; (d)

determine which bid or bids are the Successful Bid and Back-Up Bid (as such terms are defined in

the Bidding Procedures), each as it relates to the Auction; (e) adjourn or cancel the Auctions and/or

the Sale Hearings in open court without further notice; (f) modify the Bidding Procedures

consistent with their fiduciary duties and bankruptcy law; and (g) withdraw the Motion at any time

with or without prejudice.

       20.        The Debtors shall have the right, in their reasonable business judgment, in a manner

consistent with their fiduciary duties and applicable law, and in consultation with the Creditors’

Committee, to modify the Bidding Procedures, including (a) waive terms and conditions with

respect to any Prospective Bidder; (b) extend the deadlines set forth in the Bidding Procedures; (c)




                                                    9
20-12117-mew       Doc 88     Filed 10/02/20 Entered 10/02/20 10:51:02             Main Document
                                          Pg 10 of 43



announce at the Auction modified or additional procedures for conducting the Auction; and (d)

provide reasonable accommodations to the any Qualified Bidder with respect to such terms,

conditions, and deadlines of the bidding and Auction process to promote further bids by such

bidders on any Assets in each case, to the extent not materially inconsistent with the Bidding

Procedures and this Order. Except as provided in the Sale Agreement, nothing in this Order or the

Bidding Procedures shall obligate the Debtors to consummate or pursue any transaction with

respect to any Asset with a Qualified Bidder.

                              Sale Hearing and Service of Notice

       21.     The Sale Hearing shall be held on October 29, 2020, 2020 at 10:00 a.m. (Eastern

Time) before the Honorable Michael E. Wiles United States Bankruptcy Judge, at the United States

Bankruptcy Court, 1 Bowling Green, New York, New York 10004, by videoconference or

teleconference, to consider (a) approval of the Sale Agreement and the sale of the Assets, pursuant

to §§ 105(a), 363(b), (f), (m) and (n) of the Bankruptcy Code and Bankruptcy Rules 2002, 6004

and 9014, free and clear of all liens, claims and encumbrances, subject to higher or better offers;

and (b) approval of the assumption and assignment of executory contracts and unexpired leases of

the Debtor, pursuant to § 365 of the Bankruptcy Code and Bankruptcy Rule 6006.

Notwithstanding the foregoing, the Debtors may, after consultation with the Creditors’ Committee,

seek an adjournment of the Sale Hearing, as the Debtors deem appropriate in the exercise of their

reasonable business judgment.

       22.     On or before the date that is one (1) day following entry of this Order, (the “Service

Deadline”), the Debtors shall serve, by regular mail and by email, where possible, a copy of this

Order, together with appendices thereto, upon: (a) Katten Muchin Rosenman LLP, 575 Madison

Avenue New York, New York 10022, Attn: Jerry L. Hall, Esq., jerry.hall@katten.com, counsel to




                                                10
20-12117-mew       Doc 88      Filed 10/02/20 Entered 10/02/20 10:51:02             Main Document
                                           Pg 11 of 43



the Debtors’ senior secured lender and Stalking Horse Bidder; (b) Hahn & Hessen LLP, 488

Madison      Avenue,     New      York,     NY     10022,      Attn:    Mark     Indelicato,    Esq.,

mindelicato@hahnhessen.com, proposed counsel for the Creditors’ Committee; (c) all entities

known to assert a lien, claim, interest or encumbrance in the Debtors’ assets; (d) all parties that

have previously notified the Debtors of their interest in acquiring all or a portion of the Debtors’

assets; (e) the Office of the United States Trustee, 201 Varick Street, Room 1006, New York, New

York 10014 Attn: Brian Masumoto, Esq., Brian.Masumoto@usdoj.gov; (f) all counterparties to

Assumed Contracts and Leases; (g) all relevant taxing authorities; (h) all parties that have filed a

notice of appearance in this case as of the date of this Order; (i) the Small Business Administration;

and (j) the United States Attorney’s Office for the Southern District of New York.

       23.     The form of notice of the proposed Sale, the Auction and the Sale Hearing (the

“Sale Notice”), annexed as Appendix C hereto, is approved, and the Debtors are directed to serve

a copy of the Sale Notice upon (a) all known creditors of the Debtors, and (b) all federal, state and

local taxing authorities in jurisdictions in which the Debtors operates their business, by regular

mail on or before the Service Deadline to the extent any such parties are not to receive a copy of

this Order pursuant to the preceding decretal paragraph.

       24.     Responses or objections, if any, to the relief sought at the Sale Hearing, other than

in connection with a Cure Claim (as defined below) and the auction process and selection of the

Successful Bidder, must: (a) be made in writing; (b) state with particularity the grounds therefor;

(c) conform to the Federal Rules of Bankruptcy Procedure and the Local Bankruptcy Rules for the

Southern District of New York; (d) be filed with the United States Bankruptcy Court for the

Southern District of New York; and (e) served upon (i) Mintz & Gold LLP 600 Third Ave., 25th

Fl., New York, New York 10016, Attn: Andrew Gottesman, Esq., gottesman@mintzandgold.com,




                                                 11
20-12117-mew        Doc 88    Filed 10/02/20 Entered 10/02/20 10:51:02            Main Document
                                          Pg 12 of 43



proposed counsel for the Debtors; (ii) Office of the United States Trustee for the Southern District

of New York 201 Varick Street, Room 1006, New York, NY 10014, Attn: Brian Masumoto, Esq.,

Brian.Masumoto@usdoj.gov; (iii) Willkie Farr and Gallagher, 787 Seventh Avenue New York,

New York 10019, Attn: Paul V. Shalhoub, Esq., pshalhoub@willkie.com, counsel to the holder of

Cosmoledo’s equity interests; (iv) Katten Muchin Rosenman LLP, 575 Madison Avenue New

York, New York 10022, Attn: Jerry L. Hall, Esq., jerry.hall@katten.com, counsel to the Debtors’

senior secured lender and Stalking Horse Bidder; (v) Hahn & Hessen LLP, 488 Madison Avenue,

New York, NY 10022, Attn: Mark Indelicato, Esq., mindelicato@hahnhessen.com, proposed

counsel to the Creditors’ Committee; and (iv) all other parties who have requested notice under

Bankruptcy Rule 2002, so as to be received no later than October 21, 2020 at 5:00 p.m. (Eastern

Time).

                               Assumption and Assignment Procedures

         25.   The form of notice of Potential Assumption and Assignment of Executory

Contracts and Unexpired Leases and Establishment of Cure Claims Bar Date for Non-Debtor

Counterparties to Executory Contracts and Unexpired Leases (the “Cure Notice”), annexed as

Appendix D hereto, is approved.

         26.   The following procedures (the “Assumption and Assignment Procedures”) shall be

used in connection with any executory contracts and unexpired leases proposed to be assumed and

assigned to the Successful Bidder:

               a.     The Debtors are directed to serve a copy of the Cure Notice upon all non-
                      debtor counterparties to the executory contracts and unexpired leases set
                      forth on the parties annexed thereto, by electronic mail or overnight delivery
                      on or before October 21, 2020 at 4:00 p.m. (Eastern Time).

               b.     To the extent of any dispute in connection with: (i) the cure amounts listed
                      on the Cure Notice, and/or (ii) the form and manner of adequate assurance
                      of future performance proposed by the Successful Bidder, all non-debtor
                      counterparties to the executory contracts and unexpired leases listed thereon


                                                12
20-12117-mew    Doc 88    Filed 10/02/20 Entered 10/02/20 10:51:02           Main Document
                                      Pg 13 of 43



                  are directed to electronically file an objection with the Clerk of the
                  Bankruptcy Court, setting forth the basis for such objection (the “Cure
                  Claim”), and serve a copy of such Cure Claim upon (i) Mintz & Gold LLP,
                  600 Third Ave., 25th Floor, New York, New York 10016, Attn: Andrew
                  Gottesman, Esq., gottesman@mintzandgold.com, proposed counsel to the
                  Debtors, (ii) Katten Muchin Rosenman LLP, 575 Madison Avenue New
                  York, New York 10022, Attn: Jerry L. Hall, Esq., jerry.hall@katten.com,
                  counsel to the Debtors’ senior secured lender and Stalking Horse Bidder; and
                  (iii) Hahn & Hessen LLP, 488 Madison Avenue, New York, NY 10022,
                  Attn: Mark Indelicato, Esq., mindelicato@hahnhessen.com, proposed
                  counsel to the Creditors’ Committee, so as to be received on or before
                  October 27, 2020 at 12:00 p.m. (Eastern Time) (the “Cure Claim
                  Deadline”). A non-debtor party that agrees with the amount shown on the
                  attached Appendix B is not required to file a Cure Claim.

           c.     Any party that fails to file a Cure Claim by the Cure Claim Deadline shall be
                  forever barred from asserting a Cure Claim against the Debtors, their estate
                  and/or any purchaser of the Assets under such executory contract or lease;

           d.     The Debtors shall make good faith and reasonable efforts to resolve any
                  disputed Cure Claims with the non-debtor counterparty to such contract or
                  lease in advance of the Sale Hearing;

           e.     Any unresolved Cure Claims shall be scheduled for resolution at the Sale
                  Hearing;

           f.     Cure Claims (if any) under any executory contracts and unexpired leases to
                  be assumed and assigned to the Successful Bidder shall be paid, as follows:

                  i. If there is no dispute as to the amount of the Cure Claim, such Cure
                     Claim shall be paid by the Successful Bidder at the time of the closing
                     of the transaction;

                  ii. If there is a dispute as to the amount of the Cure Claim but the
                      Successful Bidder desires to proceed with the assumption and
                      assignment of the applicable contract, (x) the undisputed portion of the
                      Cure Claim shall be paid by the Successful Bidder at the time of the
                      closing of the transaction, and (y) the Successful Bidder, shall make
                      provision for the payment of the disputed portion of the Cure Claim in
                      form and substance reasonably satisfactory to the Debtors, the
                      Successful Bidder and the counterparty to such contract or lease, or (if
                      no agreement can be reached) pursuant to order of this Court. Upon the
                      entry of a final order determining the amount of the Cure Claim, the
                      balance of the Cure Claim, if any, shall be paid by the Successful Bidder
                      to the counterparty; and

                  iii. If there is a Cure Claim and the Successful Bidder elects to defer a


                                            13
20-12117-mew       Doc 88       Filed 10/02/20 Entered 10/02/20 10:51:02             Main Document
                                            Pg 14 of 43



                           decision on assumption and assignment until final adjudication of the
                           amount of the Cure Claim, then (x) such contract or lease will not be
                           assumed or assigned at the time of closing of the transaction, (y) the
                           Cure Claim will be adjudicated by the Court, and (z) within two (2)
                           business days following the entry of a final order determining the
                           amount of the Cure Claim, the Successful Bidder shall notify the
                           Debtors and the counterparty that the Successful Bidder either (A)
                           desires to have the applicable contract or lease assumed and assigned
                           (in which case the Successful Bidder shall pay the allowed Cure Claim),
                           or (B) has determined not to have the applicable contract or lease
                           assumed and assigned.

                                       Other Related Relief

       27.     All persons and entities (whether or not selected as a Qualified Bidder) that submit

a bid for any of the Debtors’ Assets during the sale process, including at the Auctions, shall be

deemed to have knowingly and voluntarily (a) submitted to the exclusive jurisdiction of this Court

with respect to all matters related to the terms and conditions of the transfer of Assets, the Auction;

(b) consented to the entry of a final order by the Court in connection with the Motion or this Order

(including any disputes relating to the bidding and Auction process, the Auction, and/or any Sale)

to the extent that it is later determined that the Court, absent consent of the parties, cannot enter

final orders or judgments in connection herewith consistent with Article III of the United States

Constitution; and (c) waived any right to jury trial in connection with any disputes relating to the

any of the foregoing matters.

       28.     Notwithstanding the possible applicability of Bankruptcy Rules 6004(h), 6006(d),

7062, or 9014, or any applicable provisions of the Bankruptcy Rules or the Local Rules or

otherwise stating the contrary, the terms and conditions of this Order shall be immediately effective

and enforceable upon its entry, and any applicable stay of the effectiveness and enforceability of

this Order is hereby waived.

       29.     The Debtors are authorized to take all action necessary to effectuate the relief

granted in this Order.


                                                  14
20-12117-mew      Doc 88     Filed 10/02/20 Entered 10/02/20 10:51:02        Main Document
                                         Pg 15 of 43



       30.    The Court shall retain jurisdiction over any matter or dispute arising from or

relating to the implementation of this Bidding Procedures Order.

    Dated: October 2, 2020
           New York, New York


                                            /s/ Michael E. Wiles
                                            Hon. Michael E. Wiles
                                            United States Bankruptcy Judge




                                               15
20-12117-mew   Doc 88   Filed 10/02/20 Entered 10/02/20 10:51:02   Main Document
                                    Pg 16 of 43



                                   Appendix A

                               Bidding Procedures
20-12117-mew            Doc 88     Filed 10/02/20 Entered 10/02/20 10:51:02           Main Document
                                               Pg 17 of 43



                                           Bidding Procedures

        Cosmoledo LLC and its affiliated debtors and debtors in possession (collectively, the
“Debtors”) are debtors in possession in chapter 11 cases being jointly administered under Case No.
20-12117 in the United States Bankruptcy Court for the Southern District of New York. On
September 30, 2020 the Bankruptcy Court entered an order (the “Bidding Procedures Order”)
authorizing the Debtors to, among other things, market substantially all of their assets (the
“Assets”) through the Bidding Procedures described herein (the “Bidding Procedures”), and
schedule an auction of the assets (the “Auction”) and a sale hearing (the “Sale Hearing”) to
consider the sale of the assets to the successful bidder (a “Sale”). These Bidding Procedures are
designed to provide interested parties with the opportunity to qualify as bidders and participate in
the Auction on the terms set forth in the “stalking horse” sale agreement attached hereto as
Schedule 1 (as may be amended up to five (5) days before the Bid Deadline, the “Sale Agreement”)
and to facilitate a full and fair auction and sale process.

The key dates and procedures are as follows:3

                                   Date                          Event
                            October 20, 2020 at               Bid Deadline
                                5:00 p.m.
                                                          Cure Notice Deadline
                            October 21, 2020 at
                                                      (including adequate assurance
                                5:00 p.m.
                                                               information)
                            October 21, 2020 at          Sale Objection Deadline
                                5:00 p.m.              (other than Cure Objection)
                            October 23, 2020 at
                                                                Auction
                                10:00 a.m.
                            October 24, 2020 at        Deadline to file and serve
                                5:00 p.m.              Notice of Auction Results
                            October 27, 2020 at
                                                        Cure Objection Deadline
                                12:00 p.m.
                            October 29, 2020 at
                                                              Sale Hearing
                                10:00 a.m.

Auction:      The Auction, if necessary, will be held at the offices of proposed counsel to the
Debtors, Mintz & Gold LLP, 600 Third Ave., 25th Fl., New York, New York 10016; by video
conference or audio conference. All auction proceedings will be transcribed and recorded. The
Debtors have the right to extend, postpone or cancel the Auction at any time, for any reason.

Sale Hearing: The Sale Hearing will be held at the United States Bankruptcy Court, 1 Bowling
Green, New York, New York 10004, before the Honorable Michael E. Wiles, United States

 3
     All times are Eastern Time.

                                                  1
20-12117-mew      Doc 88     Filed 10/02/20 Entered 10/02/20 10:51:02             Main Document
                                         Pg 18 of 43



Bankruptcy Judge for the Southern District of New York, by videoconference or audioconference.

Bid Deadline: All bids must be submitted to (i) the Debtors’ proposed counsel, Mintz & Gold
LLP, 600 Third Ave., 25th Fl., New York, New York 10016, Attn: Andrew Gottesman, Esq.,
gottesman@mintzandgold.com, (ii) Hahn & Hessen LLP, 488 Madison Avenue, New York, NY
10022, Attn: Mark Indelicato, Esq., mindelicato@hahnhessen.com, proposed counsel to the
Official Committee of Unsecured Creditors, appointed in these cases (the “Creditors’
Committee”); and (iii) Katten Muchin Rosenman LLP, 575 Madison Avenue New York, New
York 10022, Attn: Jerry L. Hall, Esq., jerry.hall@katten.com, counsel to the Debtors’ senior
secured lender and Stalking Horse Bidder, by no later than the Bid Deadline.

  a. Due Diligence. To the extent any party wishes to undertake any due diligence with respect
     to the Assets in connection with a potential bid (a “Prospective Bidder”), such Prospective
     Bidder must (i) execute a non-disclosure agreement (to the extent such an agreement has
     not been previously executed and delivered by such proposed bidder) in form and substance
     acceptable to the Debtors, and (ii) provide sufficient information, as reasonably determined
     by the Debtors and the Creditors’ Committee, to allow the Debtors and the Creditors’
     Committee to reasonably determine that such Prospective Bidder has, or can obtain, the
     financial wherewithal and any required internal corporate, legal, or other authorizations to
     close a Sale, including, but not limited to, current audited financial statements of the
     interested party (or such other form of financial disclosure reasonably acceptable to the
     Debtors in their discretion) prior to undertaking any such due diligence and all such due
     diligence must be undertaken and completed prior to the Bid Deadline. An interested party
     shall be deemed a “Prospective Bidder” if the Debtors determine in their reasonable
     discretion and in consultation with the Creditors’ Committee, that an interested party has
     satisfied the above requirements.

              i. Until the Bid Deadline (as defined below), the Debtors will provide Prospective
                 Bidders with reasonable access to a data room and any other additional
                 information that the Debtors believe to be reasonable and appropriate under the
                 circumstances. The Debtors will work to accommodate all reasonable requests
                 for additional information and due diligence access from Prospective Bidders.
                 All requests for information should be directed to John Sordillo
                 (john.sordillo@CBIZ.com) of the Debtors’ proposed financial advisors, CBIZ
                 Accounting, Tax and Advisory of New York, LLC (“CBIZ”).

              ii. Neither the Debtors nor any of their representatives shall be obligated to furnish
                  any information of any kind whatsoever relating to the Locations to any person
                  or entity who is not a Prospective Bidder or a Consultation Party or who does
                  not comply with the participation requirements set forth above.

              iii. Once an interested party is deemed a Prospective Bidder, its identity may, in
                   the Debtors’ discretion, be disclosed to the Stalking Horse Bidder.

              iv. Unless otherwise determined by the Debtors, the availability of additional due
                  diligence to a Prospective Bidder will cease if (i) the Prospective Bidder does
                  not become a Qualified Bidder or (ii) these Bidding Procedures are terminated.


                                                2
20-12117-mew       Doc 88     Filed 10/02/20 Entered 10/02/20 10:51:02              Main Document
                                          Pg 19 of 43



              v. Prospective Bidders shall be entitled to bid on some or any part of the Purchased
                 Assets and Assumed Liabilities under the Sale Agreement, or any assets which
                 are not specially made part of the Sale Agreement.
              vi. The Debtors shall determine, after consultation with the Committee, in its
                  reasonable business judgment, if a bid is a Qualified Bid, including
                  consideration of the financial qualifications of the bidder. No bid shall be a
                  Qualified Bid if such bid is subject to a due diligence, financing, or other
                  contingency. After taking account of reasonable non-monetary considerations
                  (e.g., without limitation, execution risk), to the extent that the aggregate amount
                  of qualified bids exceeds the Initial Overbid amount, (provided that bids may
                  be aggregated only to the extent they are for separate, non-overlapping assets),
                  the Debtors shall conduct an auction.

  b. Qualified Bid. A bid that meets the following qualifications will be considered a “Qualified
     Bid”:
              i.   The bid must be received in accordance herewith by the Bid Deadline.

             ii.   The bid must:

                   a. Be in writing;

                   b. State that it is irrevocable and acknowledge that such bid may be designated
                      a back-up bid;

                   c. Be accompanied by a duly executed sale agreement, marked to reflect
                      variations to the Sale Agreement;

                   d. Be accompanied by a deposit in immediately available funds of not less than
                      twenty (20%) percent of the full amount of any proposed purchase price
                      (including the value of any credit bid or other non-monetary consideration,
                      but not including the amount of any potential Cure Costs or the amount of
                      any other Assumed Liabilities) (the “Deposit”). The Deposit will be subject
                      to forfeiture upon a breach by the bidder and non-refundable if the bidder is
                      selected as a Successful Bidder (as defined below) and fails to consummate
                      the purchase (other than as a result of a breach by the Debtors). The Deposit
                      will be refundable by the earlier of thirty (30) days after the Auction (ii) the
                      consummation of the transaction with the Successful Bidder, and (iii) the
                      release of such bid by the Debtors (such date, the “Back-Up Termination
                      Date”) if the bidder is not selected as the Successful Bidder;

                   e. State explicitly that it is not subject to any further due diligence, financing
                      or other contingency; and
                   f. State specifically to which of the Purchased Assets the bid applies, it being
                      understood that any bid may be for all or any portion of the Purchased
                      Assets under the Sale Agreement; provided, however, that no bid may seek


                                                 3
20-12117-mew          Doc 88       Filed 10/02/20 Entered 10/02/20 10:51:02                        Main Document
                                               Pg 20 of 43



                           assignment of Debtors’ PPP Loan and any bid that proposes to take
                           assignment of Debtors’ PPP Loan shall not be a Qualified Bid.

               iii.   Any secured party, including the Stalking Horse Bidder, in connection with the
                      Sale of all or a portion of the Purchased Assets, may seek to credit bid all or a
                      portion of their secured claims for their respective collateral (each such bid, a
                      “Credit Bid”) pursuant to section 363(k) of the Bankruptcy Code; provided that
                      any such Credit Bid shall include cash consideration (i) sufficient to pay in full
                      all claims for which there are valid, perfected, and unavoidable liens or
                      PACA/PASA trust claims on any Assets included in such Credit Bid that are
                      senior in priority to those of the party seeking to Credit Bid (unless such senior
                      lien holder consents to alternative treatment), or deemed not to be part of the
                      Debtors’ estates, and (ii) pay the cash payments approved under the Bid
                      Protections and otherwise complies with any orders of the Bankruptcy Court
                      approving debtor-in-possession financing or use of cash collateral.

               iv.    The proposed purchase price for a Qualified Bid shall not be less than
                      $9,135,400.00 (the “Initial Overbid”).4

               v.     Without limiting the generality of the foregoing, any Qualified Bid shall be for
                      some or any part of the Purchased Assets and Assumed Liabilities under the
                      Sale Agreement, or any assets which are not specially made part of the Sale
                      Agreement, on an as-is, where-is basis and shall not include any due diligence,
                      financing or other contingency. A bid must fully describe all Assumed
                      Liabilities that are part of such bid, including the assumption of any leases
                      and/or executory contracts that such bidder seeks to assume and related cure
                      costs assume and the amount of the related cure costs that such bidder is
                      agreeing to assume as part of its bid.

               vi.    The bid must be expressly made subject to the Debtors’ obligations to pay the
                      Break-Up Fee and Expense Reimbursement pursuant to the terms of the Sale
                      Agreement, as modified by the Bid Procedures Order.

               vii. Each bid must include a copy of an asset purchase agreement reflecting the
                    terms and conditions of the Bid, which agreement must be marked to show any
                    proposed amendments and modifications to Sale Agreement (the “Proposed
                    APA”).

               viii. Simultaneously with the delivery of a Proposed APA, a Prospective Bidder

 4
  The Initial Overbid is equal to the sum of (A) the cash portion of the Purchase Price as defined in the Sale Agreement
 of not less than $3,000,000, (B) the maximum credit bid amount (subject to the Creditors’ Committee’s right to
 challenge) of $5,400,000 (the “Credit Bid”), (C) the Break-Up Fee of $160,400 (2.5% of $6,416,0000, representing
 the cash portion of the Purchase Price, plus the amount of Cash Collateral included in the Credit Bid), (D) $500,000,
 the maximum amount of the Expense Reimbursement, and (E) $75,000, the incremental initial overbid amount.




                                                          4
20-12117-mew      Doc 88     Filed 10/02/20 Entered 10/02/20 10:51:02              Main Document
                                         Pg 21 of 43



                  shall deliver financial information evidencing that (a) such party has the
                  financial wherewithal to consummate the proposed transaction on the terms
                  proposed and (b) such party can provide adequate assurance of the future
                  performance of all Contracts and Leases of which it seeks an assignment under
                  Sections 365(b)(1)(C) and 365 (f)(2)(b) of the Bankruptcy Code. Such financial
                  information may include current audited or verified financial statements and/or
                  a letter from a depository institution indicating the ability to close on a proposed
                  transaction. In the event the financial information pertains to the parent or other
                  equity holder of an acquisition affiliate, the bid of the affiliate shall be
                  guaranteed by the parent or other equity holder.

            ix.   Only those Prospective Bidders having submitted Qualified Bids (a “Qualified
                  Bidder”) will be permitted to participate in the Auction. The Debtors’ counsel,
                  upon consultation with the Committee, will promptly notify each Prospective
                  Bidder after the Bid Deadline whether it is a Qualified Bidder. The Stalking
                  Horse Bidder shall be deemed a Qualified Bidder at any Auction.

            x.    Except as provided with respect to the Stalking Horse Bidder, a Qualified Bid
                  must include a statement that the bid does not entitle such bidder to any break-
                  up fee, termination fee, expense reimbursement, or similar type of payment or
                  reimbursement and a waiver of any substantial contribution administrative
                  expense claim under section 503(b) of the Bankruptcy Code related to bidding
                  for the Assets.

            xi.   The bid must include the contact information of the specific person(s) whom
                  the Debtors or their advisors should contact in the event that the Debtors have
                  any questions or wish to discuss the bid.

            xii. A copy of a board resolution or similar document demonstrating the authority
                 to make a binding and irrevocable bid on the terms proposed and to consummate
                 the contemplated transaction.

            xiii. The entity submitting a bid shall also provide evidence or affirm under oath that
                  all necessary approvals have been obtained authorizing the submission of the
                  bid by such entity.

            xiv. There must be no communications between and amongst Prospective or
                 Qualified Bidders regarding the Debtors unless the Debtors have previously
                 authorized such communication in writing. The Debtors reserve the right, in
                 their reasonable business judgment and in consultation with the Creditors’
                 Committee, to disqualify any Prospective Bidder(s) or Qualified Bidder(s) that
                 have communications between and amongst themselves.

  c.   Auction Procedures and Bidding Increments.
             i.   In the event one or more Qualified Bids (in addition to the Stalking Horse Bid)
                  are received by the Debtors prior to the Bid Deadline, the Debtors will conduct


                                                 5
20-12117-mew   Doc 88     Filed 10/02/20 Entered 10/02/20 10:51:02              Main Document
                                      Pg 22 of 43



               the Auction. No later than one (1) business day prior to the Auction, the Debtors
               shall circulate to each Qualified Bidder copies of the Qualified Bid determined
               to be the highest or best Qualified Bid submitted as of the Bid Deadline, and
               that will constitute the opening bid at the Auction.

          ii. The Debtors, in consultation with the Creditors’ Committee, have the right to
              determine, in their sole discretion, the highest or best Qualified Bid (or
              collection of Qualified Bids) to serve as the starting point at the Auction.

          iii. Between the date the Debtors notify a Prospective Bidder that it is a Qualified
               Bidder and the Auction, the Debtors may discuss, negotiate or seek clarification
               of any Qualified Bid from a Qualified Bidder. Without the written consent of
               the Debtors, a Qualified Bidder may not modify, amend or withdraw its
               Qualified Bid, except for proposed amendments to increase the purchase price
               or otherwise improve the terms of its Qualified Bid, during the period that such
               Qualified Bid remains binding as specified herein; provided that any Qualified
               Bid may be improved at the Auction as set forth herein.

          iv. At the Auction (A) all bids shall be made and received in one room, or on video
              conference, on an open basis, and all other bidders shall be entitled to be present
              for all bidding with the understanding that the true identity of each bidder shall
              be fully disclosed to all other bidders and that all material terms of each bid will
              be fully disclosed to all other bidders throughout the entire Auction; (B) the
              opening bid at the Auction shall not be less than the Initial Overbid; (C) all
              offers subsequent to the opening bid at the Auction must exceed the prior offer
              by not less than $50,000 (“the Subsequent Incremental Bid Amount”); (E) with
              respect to any such further overbid submitted by the Stalking Horse Bidder, the
              consideration offered by the Stalking Horse Bidder shall be deemed to include
              the full amount of the Break-Up Fee and Expense Reimbursement potentially
              payable to the Stalking Horse Bidder; and (E) bidding at the Auction will
              continue until such time as no further bids are made within the time limit
              announced by Debtors’ counsel, upon consultation with the Creditors’
              Committee (if any), and the Debtors shall have the option to continue the
              Auction.

          v.   The Debtors reserve the right to and may, after consultation with the their
               professionals and the Creditors’ Committee, reject at any time before entry of
               the relevant Sale Order any bid that, in the Debtors’ judgment, is (i) inadequate
               or insufficient; (ii) not in conformity with the requirements of the Bankruptcy
               Code, these Bidding Procedures, or the terms and conditions of the Sale; or (iii)
               contrary to the best interests of the Debtors and their estates, except that if the
               Stalking Horse Bid is the only Qualified Bid the foregoing provisions of this
               sentence will be inoperative. The Debtors may consider any factors, including
               the factors set forth above, regarding the form and content of Qualified Bids
               and the Debtors’ review of bids. No attempt by the Debtors to reject a bid under
               this paragraph will modify any rights of the Debtors or the Stalking Horse
               Bidder under applicable Stalking Horse Agreement (as may be consensually


                                             6
20-12117-mew     Doc 88     Filed 10/02/20 Entered 10/02/20 10:51:02              Main Document
                                        Pg 23 of 43



                 modified at any Auction).

           vi.   Upon conclusion of the Auction, the Debtors, upon consultation with its
                 professionals and the Creditors’ Committee, shall determine the highest or
                 otherwise best bid (the “Successful Bidder”), and such bid shall be submitted
                 for approval to the Bankruptcy Court. Subject to the Court’s calendar, the Sale
                 Hearing will occur no later than three (3) business days after the conclusion of
                 the Auction.

           vii. The Successful Bidder shall have the burden of establishing by competent
                evidence that it qualifies for section 363(m) protections, and that it is capable
                of providing adequate assurance of future performance with respect to any
                executory contract or unexpired lease it wishes to have assumed and assigned
                pursuant to section 365, and it is entitled to credit bid pursuant to section 363(k)
                and otherwise complies with its obligations under the Bankruptcy Code.

            viii. If the Debtors do not receive any Qualified Bids, the Debtors will report the
                  same to the Bankruptcy Court and the Creditors’ Committee and proceed with
                  the Sale Hearing and no Auction shall be held.

           ix.   Debtors’ counsel reserves the right to establish such other reasonable rules and
                 procedures for the conduct of the Auction as may be necessary, provided that
                 such rules and procedures are publicly announced at the Auction.

THE SUCCESSFUL BID AND THE BACK-UP BID SUBMITTED AT THE AUCTION SHALL
CONSTITUTE IRREVOCABLE OFFERS AND BE BINDING ON THE SUCCESSFUL
BIDDER AND THE BACK-UP BIDDER FROM THE TIME THE BIDS ARE SUBMITTED
UNTIL THE LATER OF THE ENTRY OF THE SALE ORDER AND THE BACK-UP
TERMINATION DATE. IN THE EVENT THAT THE SUCCESSFUL BIDDER IS REQUIRED
TO AND DOES NOT CLOSE ON THE SALE AS CONTEMPLATED IN THE SALE
AGREEMENT, THE DEBTORS SHALL HAVE THE RIGHT TO RETAIN SUCH BIDDER’S
DEPOSIT AND CLOSE THE SALE WITH THE BACK-UP BIDDER (WITH SUCH BACK-UP
BIDDER BECOMING THE SUCCESSFUL BIDDER ON THE TERMS OF ITS LAST BID).

ANY QUALIFIED BID THAT IS NOT THE SUCCESSFUL BID OR THE BACK-UP BID
SHALL BE DEEMED WITHDRAWN AND TERMINATED AT THE CONCLUSION OF THE
SALE HEARING, AND SUCH BIDDER’S DEPOSIT SHALL BE PROMPTLY RETURNED.

   d. Bid Protections. The Break-Up Fee and Expense Reimbursement shall be payable to the
      Stalking Horse Bidder only under the following terms and conditions:

            i.   If a person other than the Stalking Horse Bidder is determined to be the
                 Successful Bidder for the Assets and the Debtors close a transaction with such
                 other Successful Bidder, the Stalking Horse Bidder shall receive the Break-Up
                 Fee and Expense Reimbursement, payable at closing from the proceeds of such
                 transaction; and



                                               7
20-12117-mew       Doc 88    Filed 10/02/20 Entered 10/02/20 10:51:02          Main Document
                                         Pg 24 of 43




             ii.   The Break-Up Fee and the Expense Reimbursement shall be accorded treatment
                   as a superpriority administrative expense claim in these Chapter 11 cases.

                                      Reservation of Rights

The Debtors reserve the right to modify these Bidding Procedures at or prior to the Auction, in
consultation with the Creditors’ Committee, without the need of further order of the Bankruptcy
Court, including to (1) extend any of the deadlines set forth in the Bidding Procedures, and (2)
adjourn the Auction and /or the Sale Hearing (the latter subject to the Bankruptcy Court’s
calendar).




                                               8
20-12117-mew   Doc 88   Filed 10/02/20 Entered 10/02/20 10:51:02   Main Document
                                    Pg 25 of 43



                                   Schedule 1

                          Stalking Horse Sale Agreement

                           (Revised Version to be Filed)
      20-12117-mew       Doc 88     Filed 10/02/20 Entered 10/02/20 10:51:02             Main Document
                                                Pg 26 of 43



                                                   Appendix B

                 List of Executory Contracts and Unexpired Leases and Cure Amounts

               **Subject to further revision if additional contracts come to light at a later date
                 **Agreement descriptions and dates are for informationally purposes only

                                                                                                     Estimated
                                                                                      Original           Cure
    Debtor Entity             Counterparty            Agreement Description
                                                                                       Date          Amounts as
                                                                                                      of 8/31/20
                           Maison Eric Kayser
                          Medatlantique Limited        Know-How Agreement
   Cosmoledo, LLC        (as successor-in-interest       (as amended as of             7/14/11       $623,988.99
                          to Idexar Investments         September 10, 2015)
                                 Limited)
                                                       Trademark Agreement
                           Maison Eric Kayser             (as amended as of
                          Medatlantique Limited       September 10, 2015, as
   Cosmoledo, LLC        (as successor-in-interest     further amended as of           7/14/11           $0
                          to Idexar Investments       September 14, 2017, as
                                 Limited)              further amended as of
                                                           March 20, 2018)
                                                      Truck Lease and Service
    178 Bruckner            HUB Truck Rental
                                                      Agreement (the “Truck            9/26/18           $0
  Commissary, LLC                Corp.
                                                             Agreement”)
                                                        Schedule A to Truck
    178 Bruckner            HUB Truck Rental
                                                       Agreement, relating to          9/26/18       $106,870.00
  Commissary, LLC                Corp.
                                                         lease of 2019 Isuzu
                                                        Schedule A to Truck
    178 Bruckner            HUB Truck Rental
                                                       Agreement, relating to          1/16/19       $107,828.00
  Commissary, LLC                Corp.
                                                         lease of 2019 Isuzu
                                                        Schedule A to Truck
    178 Bruckner            HUB Truck Rental
                                                       Agreement, relating to          3/21/19       $107,828.00
  Commissary, LLC                Corp.
                                                         lease of 2019 Isuzu
1800 Broadway Bakery,       Central Park South
                                                                Lease                  4/1/13        $453,071.85
        LLC                  Associates LLC
                                                      Lease, as amended by the
 8 West Bakery LLC         AB 40th Street LLC         First Amendment, dated           4/5/12        $318,235.26
                                                               8/28/14
                           200 East 87th Street
  1535 Third Avenue
                           Associates, L.P. [3rd                Lease                  3/13/14       $305,501.48
     Bakery, LLC
                              and 87th LP]
575 Lexington Avenue         575 Lex Property          Lease, as amended by
                                                                                       1/17/17       $288,824.57
    Bakery, LLC                Owner, LLC             First Amendment, dated
       20-12117-mew       Doc 88   Filed 10/02/20 Entered 10/02/20 10:51:02     Main Document
                                               Pg 27 of 43



                                                                                         Estimated
                                                                              Original       Cure
    Debtor Entity             Counterparty          Agreement Description
                                                                               Date      Amounts as
                                                                                          of 8/31/20
                                                          May 2017


                            Pacific Fifth Avenue
400 Fifth Avenue Bakery      Corporation d/b/a
                                                            Lease             11/23/16   $288,198.50
          LLC              Langham Place, New
                                    York
                            149 Fifth Ave. Corp
 921 Broadway Bakery,
                          d/b/a William Colavito,           Lease             8/15/12    $268,697.55
         LLC
                                     Inc.
  1377 Sixth Avenue            The Claridge’s
                                                            Lease             6/29/16    $263,530.95
    Bakery, LLC               Company LLC
                               175 East 74th
NYC 1294 Third Avenue        Corporation d/b/a
                                                            Lease             2/19/12    $260,635.00
    Bakery, LLC               Douglas Elliman
                           Property Management
2161 Broadway Bakery,      Colorado Associates,
                                                            Lease             5/30/14    $256,296.42
        LLC                         LLC
                               373-381 PAS
   Cosmoledo, LLC                                           Lease              5/3/16    $225,914.31
                              Associates, LLC
1400 Broadway Bakery,     ESRT 1400 Broadway,
                                                            Lease             11/28/16   $219,117.75
        LLC                          L.P.
 787 Seventh Avenue
                          FSP 787 Seventh, LLC              Lease             10/31/17   $201,419.13
     Bakery, LLC
                           Unizo Real Estate NY     Lease; Limited Personal
 370 Lexington Avenue
                           Three, LLC [BSD 370      Guaranty of Cosmoledo,     6/7/17    $195,500.59
     Bakery, LLC
                             Lexington, LLC]                 LLC
   55 Hudson Yards          One Hudson Yards
                                                            Lease             9/25/17    $193,391.33
     Bakery, LLC               Owner, LLC
  685 Third Avenue         T-C 685 Third Avenue
                                                            Lease             7/26/17    $178,559.69
     Bakery, LLC                Owner LLC
210 Joralemon Bakery,
                              210 Muni LLC                  Lease              6/5/15    $148,592.00
         LLC
     178 Bruckner           Hoffman Investors
                                                            Lease             7/22/13    $118,618.21
  Commissary, LLC                Corp.
 339 Seventh Avenue
                            333 Seventh, LLC                Lease             9/25/17     $70,346.31
     Bakery, LLC
95 Broad Commissary,      95 Broad Street Realty,                                        $0 (exited the
                                                            Lease              8/1/17
         LLC                       LLC                                                     premises)
95 Broad Commissary,      Café Pushkin Factory,                                          $0 (exited the
                                                     Sublease, as amended      7/1/13
         LLC                       LLC                                                     premises)
     178 Bruckner          Artistic Desk Pad &              Lease              8/1/15    $0 (exited the
      20-12117-mew      Doc 88   Filed 10/02/20 Entered 10/02/20 10:51:02        Main Document
                                             Pg 28 of 43



                                                                                          Estimated
                                                                              Original        Cure
    Debtor Entity           Counterparty          Agreement Description
                                                                               Date       Amounts as
                                                                                           of 8/31/20
  Commissary, LLC          Novelty Co., Inc.                                               premises)
    178 Bruckner                                  Agreement for Garbage
                           Annette Lorenz                                     6/15/20      $1,060.72
  Commissary, LLC                                    Container Space
                                                  Service Agreement for
   Cosmoledo, LLC         Baltz & Company                                     8/25/17         $0
                                                  Public Relations Firm
                                                  Cost Plus Program and
Cosmoledo, LLC d/b/a
                         The Chefs Warehouse         Rebate Incentive         5/22/18         $0
 Maison Kayser LLC
                                                         Program
Cosmoledo, LLC d/b/a                                 Doordash Drive
                            DoorDash, Inc.                                    10/1/18     $59,917.62
 Maison Kayser LLC                                Fulfillment Agreement
                             CrunchTime
                                                      Master License           No date
   Breadroll, LLC        Information Systems,                                             $35,190.39
                                                       Agreement              specified
                                 Inc.
Cosmoledo, LLC d/b/a                               Enterprise Restaurant
                        Grubhub Holdings Inc.                                 6/29/20         $0
 Maison Kayser LLC                                      Agreement
Cosmoledo, LLC d/b/a                               Service Agreement, as
                          Ceridian HCM, Inc.                                  11/30/15    $25,434.18
 Maison Kayser LLC                                       amended
   Cosmoledo, LLC          Carey Carrington        Consulting Agreement        2/1/19         $0
Cosmoledo, LLC d/b/a
                           Elliot Associates        Staffing Agreement        10/3/18       193.09
 Maison Kayser LLC
                                                    Services Agreement
                         LevelUp (SCVNGR,
   Breadroll, LLC                                   (Mobile Marketing         7/15/19         $0
                                Inc.)
                                                         Strategy)
   Breadroll, LLC           Yann Ledoux            Severance Agreement        10/31/19    $71,154.87
Cosmoledo, LLC d/b/a                               Mutual Non-disclosure
                            TDn2K, LLC                                        6/26/19         $0
 Maison Kayser LLC                                       Agreement
   Breadroll, LLC         Swede Farms, Inc.          Supply Agreement         12/18/19    $49,497.64
                                                   Dishwashing Machine
 8 West Bakery, LLC       Auto-Chlor System                                   10/10/14     $9,560.98
                                                         Agreement
 Cosmoledo, LLC d/b/a    A&F Fire Protection      Fire Sprinkler Inspection
                                                                              9/27/19         $0
  Maison Kayser LLC             Co., Inc.                 Contract
 Cosmoledo, LLC d/b/a   Arista Air Conditioning     HVAC Maintenance
                                                                               5/6/16     $50,088.39
  Maison Kayser LLC              Corp.                   Agreement
2161 Broadway Bakery,                              Dishwashing Machine
                          Auto-Chlor System                                   10/10/14     $9,560.98
         LLC                                             Agreement
   Breadroll, LLC           City of Saints          Coffee Order Form          5/7/18       $7,280
   Cosmoledo, LLC         Nicholas Chevrieux       Severance Agreement        3/31/20     $69,230.75
      20-12117-mew      Doc 88     Filed 10/02/20 Entered 10/02/20 10:51:02     Main Document
                                               Pg 29 of 43



                                                                                        Estimated
                                                                           Original         Cure
    Debtor Entity           Counterparty           Agreement Description
                                                                            Date        Amounts as
                                                                                         of 8/31/20
   178 Bruckner         Gabrielli Truck Leasing       Truck Leasing
                                                                           10/19/16      $16,323.73
 Commissary, LLC                  LLC                   Agreement
Cosmoledo, LLC d/b/a                                Master Music Service
                            El Media Group                                    10/5/16    $4,720.00
 Maison Kayser LLC                                      Agreement
Cosmoledo, LLC d/b/a    First Universal Cleaning
                                                     Cleaning Services        3/14/17       $0
 Maison Kayser LLC                Co.
Cosmoledo, LLC d/b/a                                  Copier/Printer
                            Konica Minolta                                               $7,692.59
 Maison Kayser LLC                                      Agreement
                                                    Fire Alarm System
Cosmoledo, LLC d/b/a    Megamax Voice & Data
                                                     Maintenance and                     $1,306.50
 Maison Kayser LLC              Inc.
                                                   Monitoring Agreement
    178 Bruckner            Milea Leasing           Truck Leasing and
                                                                           11/11/14      $10,360.56
  Commissary, LLC            Corporation            Service Agreement
                                                     Incentive Bonus
   Cosmoledo, LLC            Jose Alcalay                                                   $0
                                                        Agreement
Cosmoledo, LLC d/b/a    Konica Minolta Premier        Copier/Printer
                                                                              8/19/19    $6,222.56
 Maison Kayser LLC             Finance             Agreement #25569825
                                                      Copier/Printer
95 Broad Commissary,    Konica Minolta Premier
                                                     Agreement #500-          1/13/20       $0
        LLC                    Finance
                                                         50033591
Cosmoledo, LLC d/b/a    Konica Minolta Premier        Copier/Printer
                                                                              11/2/17       $0
 Maison Kayser LLC             Finance             Agreement #25477986
Cosmoledo, LLC d/b/a     Modern Woodcrafts,
                                                        Storage Fees          3/1/19     $7,976.25
 Maison Kayser LLC              LLC
                                                    Premium Preventive
Cosmoledo, LLC d/b/a
                                 Multivac           Maintenance Service    4/24/2019     $4,222.35
 Maison Kayser LLC
                                                         Agreement
                                                     Tennant Sales and
Cosmoledo, LLC d/b/a       Tennant Sales and
                                                   Service Company Gold       1/30/17    $2,289.54
 Maison Kayser LLC         Service Company
                                                     Service Agreement
210 Joralemon Bakery,                              Dishwashing Machine
                                  Santec                                      12/1/11     $475.20
         LLC                                         Rental Agreement
                                                       NCR Purchase
  8 West 40th Street
                         NCR Local Tri-State             Agreement            6/28/13       $0
    Bakery, LLC
                                                           #23082
                                                       NCR Purchase
1800 Broadway Bakery,
                         NCR Local Tri-State             Agreement            6/28/13       $0
        LLC
                                                           #23081
      20-12117-mew      Doc 88   Filed 10/02/20 Entered 10/02/20 10:51:02      Main Document
                                             Pg 30 of 43



                                                                                        Estimated
                                                                             Original       Cure
    Debtor Entity           Counterparty           Agreement Description
                                                                              Date      Amounts as
                                                                                         of 8/31/20
                                                       NCR Purchase
921 Broadway Bakery,
                         NCR Local Tri-State            Agreement            6/28/13        $0
        LLC
                                                         #23079
2161 Broadway Bakery,     NCR Corporation –           NCR Purchase
                                                                             9/30/14    $28,872.54
        LLC              Radiant Systems, Inc.       Agreement #31748
                          Michelle Kuo Corp            Standard Form of
    178 Bruckner
                        (AIA Document A101 -         Agreement between       4/27/20    $124,293.50
  Commissary, LLC
                                2020)               Owner and Contractor
                                                      Invoice #200563 -
    178 Bruckner         Burnham Nationwide,            Kayser Bakery
                                                                             1/31/20     $866.20
  Commissary, LLC               Inc                    Commissary 178
                                                        Bruckner Blvd
                                                      Invoice #200564 -
921 Broadway Bakery,     Burnham Nationwide,
                                                     Kayser Bakery 921       1/31/20     $1,952.70
        LLC                     Inc
                                                          Broadway
                                                      Invoice #200568 -
  1535 Third Avenue      Burnham Nationwide,
                                                   Kayser Bakery 1535 3rd    1/31/20     $4,598.60
     Bakery, LLC                Inc
                                                            Avenue
                                                      Invoice #201297 -
  1535 Third Avenue      Burnham Nationwide,
                                                   Kayser Bakery 1535 3rd    3/11/20       $400
     Bakery, LLC                Inc
                                                            Avenue
                                                      Invoice #201383 –
    178 Bruckner         Burnham Nationwide,            Kayser Bakery
                                                                             3/18/20      $7,037
  Commissary, LLC               Inc                    Commissary 178
                                                        Bruckner Blvd
                                                      Invoice #202121 -
 Cosmoledo, LLC d/b/a    Burnham Nationwide,
                                                   Kayser Bakery 1535 3rd    4/30/20      $2,500
  Maison Kayser LLC             Inc
                                                            Avenue
                                                   178 Bruckner remaining
  1535 Third Avenue     Angelika Adams Design
                                                     items – Preliminary     8/12/20      $2,500
     Bakery LLC                  LLC
                                                           Punchlist
NYC 1294 Third Avenue                               Hosted Solutions Sales
                        Radiant Systems (NCR)                                7/10/12        $0
     Bakery, LLC                                            Orders
    Cosmoledo, LLC          Bailey Glasser           Service Agreement        4/2/20      $2,880
 Cosmoledo, LLC d/b/a    Imperial Bag & Paper
                                                     Credit Application       2/3/15    $161,987,86
  Maison Kayser LLC            Co. LLC
 95 Broad Commissary,
                            Fresherly LLC            Credit Application      3/19/19     $1,423.60
         LLC
 Cosmoledo, LLC d/b/a   First Universal Cleaning      Engaged Annual
                                                                             3/14/17     $8,249.44
     Maison Kayser                Co.                    Contract
     20-12117-mew      Doc 88    Filed 10/02/20 Entered 10/02/20 10:51:02     Main Document
                                             Pg 31 of 43



                                                                                      Estimated
                                                                         Original         Cure
   Debtor Entity           Counterparty          Agreement Description
                                                                          Date        Amounts as
                                                                                       of 8/31/20
Cosmoledo, LLC d/b/a
                         T.W. Smith Corp.           Sales Agreement         6/1/18      $765.81
 Maison Kayser LLC
Cosmoledo, LLC d/b/a                                Master Services
                          ServiceChannel                                    4/1/16     $9,994.11
 Maison Kayser LLC                                   Agreement
Cosmoledo, LLC d/b/a   Baldor Specialty Foods,
                                                   Credit Application                 $151,277.26
 Maison Kayser LLC              Inc
Cosmoledo, LLC d/b/a
                        Dairyland USA Corp.        Credit Application                 $145,945.84
 Maison Kayser LLC
Cosmoledo, LLC d/b/a
                          D`artagnan, LLC          Credit Application                  $23,336.94
 Maison Kayser LLC
Cosmoledo, LLC d/b/a
                            Fodera Foods           Credit Application                  $50,255.75
 Maison Kayser LLC
Cosmoledo, LLC d/b/a
                          JuliusSilvert, Inc.      Credit Application                  $34,521.65
 Maison Kayser LLC
Cosmoledo, LLC d/b/a   M. Tucker a division of
                                                   Credit Application                  $8,824.85
 Maison Kayser LLC        Singer NY, LLC
   178 Bruckner
                           Paris Gourmet           Credit Application                  $89,673.73
 Commissary, LLC
Cosmoledo, LLC d/b/a
                         ClearPath Solutions       Service Agreement        2/2/20        $0
 Maison Kayser LLC

Cosmoledo, LLC d/b/a
                         Mazars USA LLP            Service Agreement        4/6/20     $61,317.99
 Maison Kayser LLC

  Cosmoledo, LLC             John Cahill         Consulting Agreement       3/15/19
20-12117-mew   Doc 88   Filed 10/02/20 Entered 10/02/20 10:51:02   Main Document
                                    Pg 32 of 43



                                  Appendix C

                               Form of Sale Notice
20-12117-mew              Doc 88      Filed 10/02/20 Entered 10/02/20 10:51:02                    Main Document
                                                  Pg 33 of 43



    UNITED STATES BANKRUPTCY COURT
    SOUTHERN DISTRICT OF NEW YORK

    In re:
                                                                  Chapter 11
                                     5
    COSMOLEDO, LLC, et al.
                                                                  Case No. 20-12117 (MEW)

                               Debtors.                           Jointly Administered

        NOTICE OF AUCTION SALE AND HEARING ON APPROVAL OF SALE OF
         DEBTORS’ ASSETS, FREE AND CLEAR OF ALL LIENS, CLAIMS AND
       ENCUMBRANCES, SUBJECT TO HIGHER OR BETTER OFFERS PURSUANT
                 TO SECTION 363(b) OF THE BANKRUPTCY CODE

TO ALL CREDITORS OF THE DEBTOR AND OTHER NOTICE PARTIES:

        PLEASE TAKE NOTICE that on September 10, 2020 (the “Petition Date”), Cosmoledo
LLC, and its affiliated debtors and debtors in possession herein (the “Debtors”), filed voluntary
petitions under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”) in the
United States Bankruptcy Court for the Southern District of New York.

       PLEASE TAKE FURTHER NOTICE that the Debtors have filed a motion (the
“Motion”)6 seeking approval of a certain asset purchase agreement and related transaction
documents (collectively, the “Sale Agreement”) by and between the Debtors, as seller, and MK
USA, LLC (“Purchaser”), pursuant to which, among other things, the Debtors propose to sell
substantially all of its assets (the “Assets”) to the Purchaser, free and clear of all liens, claims and
encumbrances, and subject to higher or better offers (the “Sale”).


       PLEASE TAKE FURTHER NOTICE that at a hearing held on September 30, 2020, the
Bankruptcy Court entered an order approving the Bidding Procedures and the Bid Protections (the
“Bidding Procedures Order”).

             PLEASE TAKE FURTHER NOTICE that an Auction (as defined in the Bidding

5
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, include: Cosmoledo, LLC (6787); Breadroll, LLC, (3279); 688 Bronx Commissary, LLC
(6515); 95 Broad Commissary, LLC (2335); 178 Bruckner Commissary, LLC (2581); 8 West Bakery, LLC (6421);
NYC 1294 Third Ave Bakery, LLC (2001); 921 Broadway Bakery, LLC (2352); 1800 Broadway Bakery, LLC (8939);
1535 Third Avenue Bakery, LLC (1011); 2161 Broadway Bakery, LLC (2767); 210 Joralemon Bakery, LLC (4779);
1377 Sixth Avenue Bakery, LLC (9717); 400 Fifth Avenue Bakery, LLC (6378); 1400 Broadway Bakery, LLC (8529);
575 Lexington Avenue Bakery, LLC (9884); 685 Third Avenue Bakery, LLC (9613); 370 Lexington Avenue Bakery,
LLC (0672); 787 Seventh Avenue Bakery, LLC (6846); 339 Seventh Avenue Bakery, LLC (1406); and 55 Hudson
Yards Bakery, LLC (7583).
6
             Capitalized terms not otherwise defined herein have the respective meanings ascribed to such terms in the
Motion.
20-12117-mew           Doc 88       Filed 10/02/20 Entered 10/02/20 10:51:02                       Main Document
                                                Pg 34 of 43



Procedures) will be held on October 23, 2020 at 10:00 a.m. (Eastern time) at the offices of Mintz
& Gold LLP, proposed attorneys for the Debtors, 600 Third Ave., 25th Fl., New York, New York
10016, or by videoconference, to consider any higher and better offers in accordance with the
Bidding Procedures.

       PLEASE TAKE FURTHER NOTICE that a hearing will be held on October 29, 2020,
2020 at 10:00 a.m. (Eastern time) before the Honorable Michael E. Wiles United States
Bankruptcy Judge, at the United States Bankruptcy Court, 1 Bowling Green, New York, New York
10004, to consider approval of the Sale Agreement or any higher and better offer(s) by the
Successful Bidder(s) (the “Sale Hearing”).

        PLEASE TAKE FURTHER NOTICE that the Motion seeks approval of the assumption
and assignment of certain executory contracts and unexpired leases to be identified by the
Purchaser or other Successful Bidder pursuant to section 365 of the Bankruptcy Code and
Bankruptcy Rule 6006. Appendix B to the Bidding Procedures Order sets forth a list of all of the
Debtors’ executory contracts and unexpired leases, together with a statement of the Cure Costs (if
any) associated with each such contract and lease, calculated in accordance with the Debtors’
books and records. In connection with the potential assumption and assignment of the executory
contracts and unexpired leases, the Bankruptcy Court, pursuant to the Bidding Procedures Order,
has directed that all non-debtor parties to any executory contract or unexpired lease electronically
file with the Clerk of the Bankruptcy Court a cure claim, setting forth all claims and arrearages
against the Debtors due under such contract or lease (the “Cure Claims”), and serve a copy of the
Cure Claim upon (i) Mintz & Gold LLP, proposed attorneys for the Debtor, 600 Third Ave., 25th
Fl., New York, New York 10016, Attn: Andrew Gottesman, Esq., gottesman@mintzandgold.com;
(ii) Katten Muchin Rosenman LLP, 575 Madison Avenue New York, New York 10022, Attn:
Jerry L. Hall, Esq., jerry.hall@katten.com, counsel to the Purchaser; and (iii) Hahn & Hessen LLP,
488 Madison Avenue, New York, NY 10022, Attn: Mark Indelicato, Esq.
mindelicato@hahnhessen.com, counsel to the Official Committee of Unsecured Creditors, so as
to be received on or before October 27, 2020 at 12:00 p.m. (Eastern time), provided, however,
that any party that is required to file a Cure Claim, but fails to do so, shall be bound by the cure
amount as set forth on Appendix B to the Bidding Procedures Order, and shall be forever barred
from asserting any other Cure Claim against the Debtor, its estate, the Purchaser, or its designee,
and/or any Successful Bidder arising under such executory contract or unexpired lease.

        PLEASE TAKE FURTHER NOTICE that the following is a general explanation of the
salient terms of the Sale Agreement.7

                  Purchased Assets. The Sale Agreement contemplates the Debtors will sell,
                  convey, assign and transfer to the Purchaser all of the Assets (other than the
                  Excluded Assets) on the terms and subject to the conditions set forth in the Sale
                  Agreement. The Assets include, among other things, (i) the equity of the entity
                  in 688 Bronx Commissary, LLC, (ii) all furniture, fixtures and equipment, (iii)
                  any and all acquired claims of the estate against go-forward vendors, parents,
7
         The following is merely a summary of the Sale Agreement and is qualified in its entirety by the actual, express
terms of the Sale Agreement. To the extent there is any discrepancy between this summary and the terms of the Sale
Agreement, the terms of the Sale Agreement shall control.

                                                           2
20-12117-mew      Doc 88     Filed 10/02/20 Entered 10/02/20 10:51:02            Main Document
                                         Pg 35 of 43



               affiliates and shareholders), (iv) Debtors’ Intellectual Property, to the extent
               transferrable, and (v) the assumption of those of the Debtors’ real property
               leases and executory contracts identified as of two days before the Bid
               Deadline.

               Purchase Price. The purchase price for the Assets is (a) cash on the Closing
               Date in the amount of $3,000,000, plus (i) Cure Costs relating to any Assigned
               Contracts and Leases, (ii) other Assumed Liabilities under the Sale Agreement,
               and (iii) a credit bid of $5,400,000, subject to contest by the Creditors’
               Committee prior to the Sale Hearing (collectively, the “Purchase Price”).

               Assumed Liabilities. The Purchaser is not assuming any liabilities of the
               Debtors other than (a) liabilities arising from and after the Closing under any
               Assumed Contracts, and (b) such other liabilities as may be specifically
               identified in the Sale Agreement.

               Assigned Contracts and Leases. The Sale Agreement contemplates that
               certain executory Contracts and Leases will be assumed and assigned to the
               Purchaser at Closing (the “Assumed Contracts”). The Purchaser shall be
               responsible for the payment of any Cure Claims associated with Assumed
               Contracts.

               Excluded Assets. The Debtors are not selling to the Purchaser, and the Assets
               do not include, any asset specifically identified as being an Excluded Asset
               set forth in Section 2.2 of the Sale Agreement. Among other things, cash
               (including cash representing the PPP Loan), accounts receivable and certain
               claims and causes of action are not being sold.

               Conditions to Closing. The Sale Agreement provides that the conditions to
               closing include, among other things, (a) entry of a final non-appealable order
               by the Bankruptcy Court authorizing the sale of the Assets to the Purchaser,
               pursuant to the terms of the Sale Agreement; (b) representations and warranties
               are true and correct; and (c) no breach of the Sale Agreement.


        PLEASE TAKE FURTHER NOTICE, that any of the hearings scheduled by the
Bankruptcy Court may be adjourned from time to time without prior notice to creditors or other
parties in interest, other than by announcement in Bankruptcy Court of such adjournment on the
date of the hearing.

        PLEASE TAKE FURTHER NOTICE, that copies of the entire sale package, including
the operative Bidding Procedures, the Bidding Procedures Order, the Motion, the Amended and
Restated Sale Agreement and the Proposed Sale Order are available for inspection at the website
of the Debtors proposed Claims and Noticing Agent and may be viewed at
www.donlinrecano.com/maisonkayserusa Bankruptcy Court’s website (www.nysb.uscourts.gov);
or during regular business hours at the office of the Clerk of the United States Bankruptcy Court,
1 Bowling Green, New York, New York 10004; and you may request a copy by contacting Mintz
                                                3
20-12117-mew       Doc 88      Filed 10/02/20 Entered 10/02/20 10:51:02              Main Document
                                           Pg 36 of 43



& Gold LLP, 600 Third Ave., 25th Fl., New York, New York 10016, Attn: CeCe Cole, Esq.,
cole@mintzandgold.com or telephone number (212) 696-4848.

        PLEASE TAKE FURTHER NOTICE, that objections, if any, to the Sale (other than
objections with respect to Cure Claims or the auction process and selection of the Successful
Bidder), must be (i) filed electronically with the Clerk of the Bankruptcy Court (with a copy to
chambers), (ii) state with specificity the basis for such objection, (iii) conform to the Federal Rules
of Bankruptcy Procedure and the Local Bankruptcy Rules for the Southern District of New York
and (iv)served upon served upon (a) Mintz & Gold LLP 600 Third Ave., 25th Fl., New York, New
York 10016, Attn: Andrew Gottesman, Esq., gottesman@mintzandgold.com, proposed counsel
for the Debtors; (b) Office of the United States Trustee for the Southern District of New York 201
Varick Street, Room 1006, New York, NY 10014 Attn: Brian Masumoto, Esq.,
Brian.Masumoto@usdoj.gov; (c) Willkie Farr and Gallagher, 787 Seventh Avenue New York,
New York 10019, Attn: Paul V. Shalhoub, Esq., pshalhoub@willkie.com, counsel to the holder of
Cosmoledo’s equity interests; (d) Katten Muchin Rosenman LLP, 575 Madison Avenue New
York, New York 10022, Attn: Jerry L. Hall, Esq., jerry.hall@katten.com, counsel to the Debtors’
senior secured lender and Stalking Horse Bidder; (e) Hahn & Hessen LLP, 488 Madison Avenue,
New York, NY 10022, Attn: Mark Indelicato, Esq., mindelicato@hahnhessen.com, proposed
counsel to the Official Committee of Unsecured Creditors; and (f) all other parties who have
requested notice under Bankruptcy Rule 2002 so as to be received no later than October 21, 2020
at 5:00 p.m. (Eastern Time).

Dated: October 1, 2020
       New York, New York
                                                       MINTZ & GOLD LLP

                                                       by: /s/ Andrew R. Gottesman
                                                       Andrew R. Gottesman
                                                       Maria E. Garcia
                                                       Gabriel Altman
                                                       600 Third Avenue, 25th Floor
                                                       New York, New York 10016
                                                       Telephone (212) 696-4848
                                                       Facsimile (212) 696-1231
                                                       gottesman@mintzandgold.com
                                                       garcia@mintzandgold.com
                                                       altman@mintzandgold.com

                                                       Proposed Attorneys to the Debtors




                                                  4
20-12117-mew   Doc 88   Filed 10/02/20 Entered 10/02/20 10:51:02   Main Document
                                    Pg 37 of 43



                                  Appendix D

                              Form of Cure Notice
20-12117-mew              Doc 88      Filed 10/02/20 Entered 10/02/20 10:51:02                    Main Document
                                                  Pg 38 of 43




    UNITED STATES BANKRUPTCY COURT                                Chapter 11
    SOUTHERN DISTRICT OF NEW YORK
                                                                  Case No. 20-12117 (MEW)
    In re:
                                                                  (Jointly Administered)
    COSMOLEDO, LLC, et al.8


                               Debtors.

      NOTICE OF POTENTIAL ASSUMPTION AND ASSIGNMENT OF EXECUTORY
       CONTRACTS AND UNEXPIRED LEASES AND ESTABLISHMENT OF CURE
        CLAIMS BAR DATE FOR NON-DEBTOR COUNTERPARTIES TO SUCH
               EXECUTORY CONTRACTS AND UNEXPIRED LEASES

    TO ALL NON-DEBTOR COUNTERPARTIES TO
    EXECUTORY CONTRACTS OR LEASES WITH THE DEBTORS:

             PLEASE TAKE NOTICE, that on September 10, 2020 (the “Petition Date”), Cosmoledo

LLC, and its affiliated debtors and debtors in possession herein (the “Debtors”), filed voluntary

petitions under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the

United States Bankruptcy Court for the Southern District of New York.

             PLEASE TAKE FURTHER NOTICE, that the Debtors have filed a motion (the

“Motion”)9 seeking approval of a certain asset purchase agreement and related transaction

documents (collectively, the “Sale Agreement”) by and between the Debtors, as seller, and MK

USA, LLC (“Purchaser”), pursuant to which, among other things, the Debtors propose to sell


8
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, include: Cosmoledo, LLC (6787); Breadroll, LLC, (3279); 688 Bronx Commissary, LLC
(6515); 95 Broad Commissary, LLC (2335); 178 Bruckner Commissary, LLC (2581); 8 West Bakery, LLC (6421);
NYC 1294 Third Ave Bakery, LLC (2001); 921 Broadway Bakery, LLC (2352); 1800 Broadway Bakery, LLC (8939);
1535 Third Avenue Bakery, LLC (1011); 2161 Broadway Bakery, LLC (2767); 210 Joralemon Bakery, LLC (4779);
1377 Sixth Avenue Bakery, LLC (9717); 400 Fifth Avenue Bakery, LLC (6378); 1400 Broadway Bakery, LLC (8529);
575 Lexington Avenue Bakery, LLC (9884); 685 Third Avenue Bakery, LLC (9613); 370 Lexington Avenue Bakery,
LLC (0672); 787 Seventh Avenue Bakery, LLC (6846); 339 Seventh Avenue Bakery, LLC (1406); and 55 Hudson
Yards Bakery, LLC (7583).
9
             Capitalized terms not otherwise defined herein have the respective meanings ascribed to such terms in the
Motion.
20-12117-mew        Doc 88     Filed 10/02/20 Entered 10/02/20 10:51:02              Main Document
                                           Pg 39 of 43



substantially all of its assets (the “Assets”) to the Purchaser, free and clear of all liens, claims and

encumbrances, and subject to higher or better offers (the “Sale”). [ECF No.:18]

        PLEASE TAKE FURTHER NOTICE, that in connection with the Sale, the Debtors have

filed a schedule of all of the Debtors’ executory contracts and unexpired leases that are to be

assumed and assigned to the Purchaser in accordance with the Sale Agreement, or such other party

as may be the Successful Bidder at an Auction conducted in connection with the Sale (the “Cure

Claims List”) and that schedule states (among other things) the Cure Costs associated with each

executory contract and unexpired lease on the Cure Claims List, calculated in accordance with the

Debtors’ books and records. The Cure Claims List is attached hereto as Appendix A.

        PLEASE TAKE FURTHER NOTICE, that attached hereto as Appendix B is

information the Debtors believe to be sufficient to provide adequate assurance of the future

performance of any potential Successful Bidder under the contracts or leases listed on Appendix

A, as required under Section 365(f) of the Bankruptcy Code.

        PLEASE TAKE FURTHER NOTICE, that the Debtors will file and serve notice of the

Successful Bidder in any Auction within one (1) day following the conclusion of any Auction.

        PLEASE TAKE FURTHER NOTICE, that the Bankruptcy Court has established

October 27, 2020 at 12:00 p.m. (Eastern time) (the “Cure Claims Bar Date”) as the date by which

all non-debtor counterparties to the executory contracts and unexpired leases must electronically

file with the Clerk of the Bankruptcy Court a cure claim, setting forth all claims and arrearages due

and payable by the Debtor under such executory contract or unexpired lease or any objection to

the form or manner of adequate assurance provided by the Successful Bidder (the “Cure Claims”),

and serve a copy of the Cure Claims upon (i) Mintz & Gold LLP, proposed attorneys for the

Debtors, 600 Third Ave., 25th Fl., New York, New York 10016, Attn: Andrew Gottesman, Esq.,



                                                   2
20-12117-mew       Doc 88     Filed 10/02/20 Entered 10/02/20 10:51:02            Main Document
                                          Pg 40 of 43



gottesman@mintzandgold.com; (ii) Katten Muchin Rosenman LLP, 575 Madison Avenue New

York, New York 10022, Attn: Jerry L. Hall, Esq., jerry.hall@katten.com, counsel to the Debtors’

senior secured lender and Stalking Horse Bidder; and (iii) Hahn & Hessen LLP, 488 Madison

Avenue, New York, NY 10022, Attn: Mark Indelicato, Esq., mindelicato@hahnhessen.com,

proposed counsel to the Official Committee of Unsecured Creditors.

       PLEASE TAKE FURTHER NOTICE, that any party required to file a Cure Claim, that

fails to do so, shall be bound by the cure amount as set forth on the Cure Claims List, and shall be

forever barred from asserting any other Cure Claim against the Debtor, its estate, the Purchaser, or

its designee, and/or any Successful Bidder arising under such executory contract.

       PLEASE TAKE FURTHER NOTICE, that the Court has also set October 21, 2020 at

5:00 p.m. (Eastern time) as the deadline to object (other than with respect to Cure Claims, the

auction process or the selection of the Successful Bidder) to the other relief sought at the Sale

Hearing being held to consider final approval of the Sale to the Stalking Horse Bidder or other

Successful Bidder at the Auction. Cure Claims may be combined with objections to other relief

sought at the Sale Hearing.

Dated: October 1, 2020
       New York, New York
                                                     MINTZ & GOLD LLP

                                                     by: /s/ Andrew R. Gottesman
                                                     Andrew R. Gottesman
                                                     Maria E. Garcia
                                                     Gabriel Altman
                                                     600 Third Avenue, 25th Floor
                                                     New York, New York 10016
                                                     Telephone (212) 696-4848
                                                     Facsimile (212) 696-1231
                                                     gottesman@mintzandgold.com
                                                     garcia@mintzandgold.com
                                                     altman@mintzandgold.com


                                                 3
20-12117-mew   Doc 88   Filed 10/02/20 Entered 10/02/20 10:51:02     Main Document
                                    Pg 41 of 43



                                           Proposed Attorneys for the Debtors




                                       4
20-12117-mew   Doc 88   Filed 10/02/20 Entered 10/02/20 10:51:02   Main Document
                                    Pg 42 of 43



                                   Appendix A
                                Cure Claims List
20-12117-mew   Doc 88   Filed 10/02/20 Entered 10/02/20 10:51:02   Main Document
                                    Pg 43 of 43



                                   Appendix B
                         Adequate Assurance Information
